Citation Nr: 0814359	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to service connection for congestive heart 
failure, to include as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran does not have a corroborated in-service 
stressor upon which a diagnosis of PTSD may be based.  

3.  The veteran is not currently diagnosed as having a heart 
condition attributable to his active service or a service-
connected disability.  

4.  The veteran is not currently diagnosed as having 
hypertension attributable to his active service or a service-
connected disability.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. §§ 3.303, 3.304 
(2007). 

2.  A heart condition, to include congestive heart failure, 
was not caused or worsened by service, nor is it presumed to 
have been caused by service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Hypertension was not caused or worsened by service, nor 
is it presumed to have been caused by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in February 2005.  The notice in 
compliance with Dingess, however, was issued following the 
AOJ decision.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in March 
2006 and a Supplemental Statement of the Case was issued 
subsequent to that notice in May 2006, the Board finds that 
notice is pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  VA is not required to schedule the 
veteran for a physical examination because the evidence does 
not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  
Specifically, there is no credible evidence of an event, 
injury, or disease in service upon which his current 
disabilities may be based.  As such, the Board will not 
remand this case for a medical examination.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  
Therefore, the Board now turns to the merits of the veteran's 
claim.  

The veteran seeks service connection for PTSD due to an 
alleged in-service sexual assault.  The veteran further 
asserts that his heart condition and hypertension are 
secondarily related to his PTSD.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members or clergy.  
Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  The VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of evidence 
or advise VA or potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  See 
38 C.F.R. § 3.304(f)(3).  

Congestive heart failure and hypertension are deemed to be 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the diseases manifested to a degree of ten percent or more 
within one year from the date of separation from service.  
38 C.F.R. § 3.307.  




PTSD

The veteran alleged that while in service, he was sexually 
assaulted by four other service members.  He did not report 
this incident to anyone.  

The veteran's service medical records (SMRs) are devoid of 
any complaints of PTSD-related symptoms.  Further, the SMRs 
and personnel file reflect no treatment or reports related to 
the alleged sexual trauma.  The veteran was discharged in 
October 1965 due to a seizure disorder.  

The veteran underwent VA treatment through the local Vet 
Center.  In August 1991, the veteran reported suicidal 
ideations.  In June 2004, the veteran sought PTSD treatment 
due to his recent suicidal "gesture," but was unwilling to 
reveal his claimed stressor.  The veteran was noted to have 
inadequate routine hygiene, a depressed mood and flat/blunted 
affect.  The following month, the veteran reported 
experiencing flashbacks to an incident that occurred during 
service.  He reported that since this incident, he "lost 
everything."  The veteran advised that he was depressed all 
the time and did not like himself.  

The following month, the veteran reported that he had been 
gang raped in his bunk during service.  He stated that he had 
never told anyone of the incident and attempted suicide soon 
after it occurred.  The veteran was diagnosed as having 
severe depression and the counselor could not rule out PTSD 
or another psychiatric disorder.  

In August 2004, the veteran elaborated on the alleged in-
service sexual assault.  He recalled four fellow service 
members were involved and he could not overcome them.  He 
stated that he did not seek medical attention and 
subsequently had a seizure and was medically discharged from 
service.  That same month, the veteran was diagnosed as 
having severe PTSD evidenced by depression, nightmares, 
isolation, sleep disturbance, irritability, reexperiencing 
and difficulty in personal relationships.  

In a September 2004 treatment note, the veteran reported that 
his representative from DVA told him that she had at least 
two other men had come forward with the same allegations of 
an in-service sexual assault at the Marine Corps Recruit 
Depot (MCRD) during the same time period.  The veteran 
reported that due to his experiences in service, he began to 
abuse drugs and alcohol.  

VA medical treatment records reflect a current diagnosis of 
PTSD due to in-service sexual trauma.  

Of record, is the January 2005 stressor statement submitted 
by the veteran.  The veteran reported his alleged in-service 
sexual assault.  He advised that he lost consciousness 2 or 3 
times and those involved told him they would kill him if he 
told anybody about the assault.  The veteran noted that he 
felt ashamed and told no one of the incident.  The next day, 
the veteran advised that he experienced a seizure and 
eventually was medically discharged.  

Given the evidence outlined above, the Board finds that 
service connection cannot be granted for PTSD.  The Board 
finds that the veteran was not diagnosed as having PTSD in 
service or for many years thereafter.  Although the veteran 
is currently diagnosed as having PTSD due to military sexual 
trauma, the Board finds that this diagnosis is based solely 
on the history as conveyed by the veteran, and there is no 
credible evidence to corroborate the in-service stressor.  

The Board notes that it is not bound by a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran.  See LeShore v Brown, 8 Vet. App. 406, 409 
(1995).  Under these circumstances, the diagnosis of PTSD 
based on military sexual trauma is not accepted as there is 
no credible corroboration of the underlying in-service 
stressor.  

The veteran submitted evidence in support of his claim-
namely, his statements of the alleged sexual assault.  The 
Board is sympathetic to the issue raised in his claim for 
service connection, but the current record reflects no 
competent evidence corroborating the veteran's contention 
that he suffered a sexual assault while serving in the 
Marine Corps.  The Board recognizes that the veteran was 
discharged within a few weeks following enlistment, but 
during that time, the veteran did not report the incidents, 
nor did he request a transfer to another duty location.  
Additionally, there is no indication from his personnel file 
that the alleged in-service stressor affected the 
performance of his service duties.  There is no evidence of 
the need for treatment for decades following the veteran's 
discharge from service.  Thus, the Board finds that the 
veteran does not have a corroborated in-service stressor 
upon which a diagnosis of PTSD may be based.  Therefore, 
service connection must be denied.

Congestive heart failure and hypertension

The veteran seeks service connection for a heart condition 
and hypertension, both to include as secondary to PTSD.  

The veteran's enlistment medical examination is devoid of any 
reference to high blood pressure or a preexisting heart 
condition.  In fact, upon enlistment the veteran's blood 
pressure was noted to be 98/80.  The veteran was discharged 
over two weeks following enlistment for erroneous enlistment 
due to his seizure disorder.  There was no notation, other 
than the seizure disorder, referenced upon service discharge.  

The veteran is currently diagnosed as having congestive heart 
failure, status-post myocardial infarction, and hypertension.  
The first mention of a heart condition and hypertension in 
the record was in a July 2007 treatment note.  There is no 
opinion as to whether the veteran's current hypertension and 
heart condition had their onset during service.

The Board notes that there were no other relevant medical 
records identified by the veteran, nor did the veteran 
request that VA assist in obtaining additional evidence.  The 
veteran was noted to receive federal workers' compensation 
benefits, but as evidenced in the claims file, this 
compensation is received for an injury unrelated to the 
veteran's currently claimed disabilities.  

Upon review of the evidence as outlined above, the Board 
finds that the veteran is not entitled to service connection 
for a heart condition or hypertension.  The veteran was not 
treated for either condition in service or for many years 
thereafter.  In fact, the first evidence of record associated 
with the claims file is a treatment record from July 2007 
referencing the veteran's prior medical history.  As noted in 
the section above, the veteran's PTSD is not service 
connected.  Further, there is no evidence linking the 
veteran's currently claimed conditions to service or to a 
service-connected disability.  Absent a competent medical 
opinion linking the veteran's heart condition and 
hypertension to service or to a service-connected disability, 
service connection must be denied on a direct and secondary 
basis.  


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for congestive heart failure is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


